FILED
                            NOT FOR PUBLICATION                            DEC 09 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BURTON RAY BATHKE,                               No. 13-15406

               Plaintiff - Appellant,            D.C. No. 1:12-cv-00553-AWI-
                                                 GSA
  v.

EDMUND G. BROWN, Jr.; et al.,                    MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       California state prisoner Burton Ray Bathke appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

constitutional violations in connection with his incarceration. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the district court’s dismissal under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. §§ 1915A and 1915(e)(2)(B)(ii). Resnick v. Hayes, 213 F.3d 443, 447 (9th

Cir. 2000); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We

affirm.

      The district court properly dismissed Bathke’s First Amended Complaint

because it contained numerous unrelated claims against over sixty-six individual

defendants and did not contain a short and plain statement of claims as required by

Fed. R. Civ. P. 8(a). See McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir. 1996) (a

complaint must make clear “who is being sued, for what relief, and on what theory,

with enough detail to guide discovery”); see also Fed. R. Civ. P. 20(a)(2)

(defendants may only be joined in one action if claims arise from the “same

transaction, occurrence, or series of transactions or occurrences”).

      The district court did not abuse its discretion by dismissing Bathke’s First

Amended Complaint without leave to amend after providing Bathke with

opportunities to amend and concluding that further amendment would be futile.

See Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc) (setting forth

standard of review and explaining that leave to amend should be given unless

amendment would be futile).

      The district court did not abuse its discretion by denying Bathke’s motion to

appoint counsel because Bathke failed to demonstrate exceptional circumstances.


                                          2                                   13-15406
See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting forth standard of

review and requirement of “exceptional circumstances” for appointment of

counsel).

      AFFIRMED.




                                         3                                   13-15406